COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-16-00589-CV
 Trial Court Cause
 Number:                    13-FD-0848
 Style:                     Winnie Stacey Alwazzan
                            v. Isa Ali Alwazzan and International Agencies Co., Ltd.
 Date motion filed*:        December 11, 2019
 Type of motion:            Motion to Extend Time to File Response
 Party filing motion:       Appellee
 Document to be filed:      Response to Appellant's Motion for En Banc Reconsideration

Is appeal accelerated?      Yes        No

 If motion to extend time:
          Original due date:                             December 11, 2019
          Number of previous extensions granted:         0
          Date Requested:                                16 days

Ordered that motion is:

             Granted
                   If document is to be filed, document due: December 27, 2019
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Date: December 12, 2019